 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 116 
596 
New Country Audi Inc. 
and International Association 
of Machinists & Aerosp
ace Workers, AFLŒCIO, 
District Lodge 26.  
Cases 34ŒCAŒ12563 and 34Œ
RCŒ2320 
August 24, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO 
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On March 2, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB No. 16.
1  Thereafter, the 
Respondent filed a petition for review in the United States 
Court of Appeals for the District of Columbia Circuit, and 

the Acting General Counsel filed a cross-application for 
enforcement.  On June 17, 2010, the United States Su-
preme Court issued its decision in 
New Process Steel, L.P. 
v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) 
of the Act, in order to exercise the delegated authority of 
the Board, a delegee group of at least three members must 

be maintained.  Thereafter, th
e Board issued an order set-
ting aside the above-referenced decision and order, and 
retained this case on its docket for further action as appro-

priate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-

ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 

representative in the underlying 
representation proceeding.  
The Board™s March 2, 2010 decision states that the Re-
spondent is precluded from litigating any representation 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision.  
issues because, in relevant pa
rt, they were or could have 
been litigated in the prior representation proceeding.  The 
prior proceeding, however, wa
s also a two-member deci-
sion and we do not give it preclusive effect. 
We have considered the postelection representation is-
sues raised by the Respondent.  The Board has reviewed 
the record in light of the exceptions and brief, and has 

adopted the Regional Director™s findings and recommen-
dations to the extent and for the reasons stated in the No-
vember 18, 2009 decision and certification of representa-

tive, which is incorporated herein by reference. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Association of Machinists & 
Aerospace Workers, AFLŒCIO, District Lodge 26, and 

that it is the exclusive coll
ective-bargaining representative 
of the employees in the following appropriate unit: 
 All full-time and regular part
-time service technicians 
employed by the Employer at its Greenwich, Con-
necticut Audi facility; but excluding all other employ-

ees, office clerical employees, and guards, profes-
sional employees and supervisors as defined in the 
Act.  Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification of 
representative in the U.S. Courts of Appeals.  Although 
Respondent™s legal position ma
y remain unchanged, it is 
possible that the Respondent has or intends to commence 
bargaining at this time.  It is also possible that other events 
may have occurred during the pendency of this litigation 
that the parties may wish to bring to our attention. 
Having duly considered the matter, 

1.  The Acting General Counsel is granted leave to 
amend the complaint on or before September 3, 2010, to 
conform with the current 
state of the evidence; 
2.  The Respondent™s answer to the amended complaint 
is due on or before September 17, 2010; and 
3.  NOTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before September 24, 2010 (with affidavit of 
service on the parties to this
 proceeding), as to why the 
Board should not grant the Acting General Counsel™s Mo-

tion for Summary Judgment.  Any briefs or statements in 
support of the motion shall be filed by the same date. 
 